Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 12.16.20. In view of this communication, claims 1-12 are now pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitations “power supply terminals” in Lines 2, 5 and further down “the terminal” in Line 6. It is not clear if they are same. To further prosecution, Examiner is interpreting “the terminal” to be same as “power supply terminals”.   Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation (Line 4) “and associated with each of the power supply terminals” . It is not clear whether the association is referring to the electrical architecture OR the load OR an “insulated electrical conductor”. In order to further prosecution, examiner is interpreting the limitation “associated” to “an insulated electrical conductor that is connected, at a first of the two ends, to the terminal under consideration, and not connected at a second of the two ends”. 
Claims 2-12 are rejected due to their dependency on Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20100097023 A1) hereinafter referred to as Nakamura,  in view of Xiao et al (US 20180083514 A1) hereinafter referred to Xiao.
 Regarding Claim  1, Nakamura discloses an electrical architecture (Fig 14 below) comprising:
 a load (Fig 14, 029, 022, 024) equipped with power supply terminals (Fig 14, 028, 021, 020, 019) allowing the load to be connected to an electrical line (Fig 14, 009) of the architecture, 
in addition to the connection to the electrical line and associated with each of the power supply terminals (Fig 14, 028, 021, 020, 019), an insulated electrical conductor (Fig 14, 013, 014, 015) (Para 0113 discloses elements 013, 014, 015 as HF leakage current return wire and Fig 5 below shows discloses  HF leakage current return wire has insulator) comprising two ends (a conductor will have two ends) and connected, at a first of the two ends, to the terminal (Fig 14 , 028), under consideration, the insulated electrical conductors having a length (all electrical conductors will have a length) greater than or equal to 1 m (Fig 7 below, 3 shows length equal to 1 m). 
Nakamura discloses the insulated electrical conductor but does not disclose it not connected at a second of the two ends. 
Xiao discloses the insulated electrical conductor not connected at a second of the two ends [Xiao, Para 0014 explains other end can be floating].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed  the  electrical architecture of Nakamura with unconnected second end as taught by Xiao in order to suppress the high frequency noise [Xiao, Para 0014].

    PNG
    media_image1.png
    464
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    495
    743
    media_image3.png
    Greyscale

Regarding Claim 2, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao further discloses the insulated electrical conductors (Nakamura, Fig 7 above, 3) have a constant cross section between their two respective ends (Fig 7, 3 shows a constant circular cross section between the two ends). 
Regarding Claim 5, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao further discloses an inductor connected in series with the insulated electrical conductor under consideration [Nakamura, Para 0035].
Regarding Claim 7, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao further discloses, in addition to the insulated electrical conductors, at least one capacitor (Nakamura, Fig 8 below, C) connected to the power supply terminals (Nakamura, Fig 8, T1, T2).

    PNG
    media_image4.png
    550
    699
    media_image4.png
    Greyscale

Regarding Claim 9, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao further discloses the insulated electrical conductors (Nakamura, Fig 14 above, 013, 014, 015) are formed by insulated electrical wires (Nakamura, Fig 15E below, U, V, W, 9) and wherein the insulators (Nakamura, Fig 15E, 4) of the various electrical wires are substantially in contact with one another over the majority of their length (all the electrical wires are within cable 1-5).

    PNG
    media_image5.png
    868
    652
    media_image5.png
    Greyscale

Regarding Claim 10, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao further discloses the insulated electrical conductors (Nakamura, Fig 14 above, 013, 014, 015)  are grouped together within a cable (Nakamura, Fig 15E above, 1-5).
Regarding Claim 11, Nakamura in view of Xiao discloses the electrical architecture according to Claim 10.  Nakamura in view of Xiao further discloses the cable (Nakamura, Fig 15E above, 1-5) is shielded (Nakamura, Fig 15E, 7) and wherein a shielding (Xiao, Fig 2, 130) of the cable (Xiao, Fig 2, 130)  is connected to a ground of the architecture [Xiao, Para 0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed  the  electrical architecture of Nakamura in view of Xiao with the grounding of the shielding of the cable as taught by Xiao to supplement the impedance that can reduce the amplitude of reflected waves along the drive able [Xiao, Para 0014].

    PNG
    media_image6.png
    263
    336
    media_image6.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Xiao and Dubois et al(US 20190206606 A1), hereinafter referred to as Dubois.
Regarding Claim 6, Nakamura in view of Xiao discloses the electrical architecture according to Claim 5.  Nakamura in view of Xiao further does not explicitly disclose comprising a toroidal magnetic core formed around a central recess and wherein the insulated electrical conductors pass through the central recess one or more times.
Dubois discloses comprising a toroidal magnetic core (Dubois, Fig 1 below, 11) formed around a central recess (Dubois, Fig 1, 12) and wherein the insulated electrical conductors pass through the central recess one or more times [Dubois, Para 0042 states that conventionally, the turns are formed by passing through the central void].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed  the  electrical architecture of Nakamura in view of Xiao with the insulated electrical conductor passing through the central recess one or more times as taught by Dubois in order to form a closed magnetic circuit and function as a filtering device [Dubois, Para 0042] .

    PNG
    media_image7.png
    247
    206
    media_image7.png
    Greyscale

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Xiao and Nakamura et al(JP 2005183654 A), hereinafter referred to as Nakamura2.
Regarding Claim 3, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao does not explicitly disclose the insulated electrical conductors have a length greater than or equal to 3 m. 
Nakamura2 discloses the insulated electrical conductors have a length greater than or equal to 3 m. (The value of the length of the cable is a result effective variable (MPEP 2144.05(II).B) and a person having ordinary skill in the art will be able to calculate the length of the cable with specific variables of the electrical architecture including the load as disclosed by Nakamura2. Nakamura2 discloses the cable as a noise adsorber with a way to calculate the cable electrical and mechanical parameters using an example [Nakamura2, Para 0017].
Regarding Claim 4, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao further discloses comprising an energy converter [Nakamura, Para 0001, Para 0002, Para 0003](inverter is an energy converter), employing electronic switches [Nakamura, Para 0001, Para 0002, Para 0003 has multiple references to switching pulses], connected to the electrical line (Nakamura, Fig 14 above, 009) and able to supply power to the load (Nakamura, Fig 14, 029, 022, 024), wherein the insulated electrical conductors (Fig 14, 013, 014, 015) have a length  (all electrical conductors will have a length)  Nakamura in view of Xiao does not explicitly disclose a length greater than or equal to a length of the electrical line.
Nakamura2 discloses greater than or equal to a length of the electrical line. [Para 0017 discloses a adsorber cable length of 50 m and drive cable length of 40m].
For claims 3 and 4, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed  the  electrical architecture of Nakamura in view of Xiao with a cable length greater than or equal to 3m or greater than the length of the electrical line , the calculation of which is taught by Nakamura2 in order to suppress the high frequency noise [Nakamura2 Para 0017] .
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Xiao and Zelt(US 4323804 A).
Regarding Claim 8, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao further disclose the load (Nakamura, Fig 14 above, 022) is an electric machine comprising a stator housing (It is well known in the art that all motors have a stator housing). Nakamura in view of Xiao does not explicitly disclose the insulated electrical conductors are wound around the housing.
Zelt discloses the insulated electrical conductors (Zelt, Fig 7 below, 41, 42, 43) are wound around the housing (Zelt, Fig 7, 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed  the  electrical architecture of Nakamura in view of Xiao with the insulated electrical conductor wound around the housing as taught by Zelt in order to form a capacitor and suppress electrical noise [Zelt, Col 2, 3-13]. 
    PNG
    media_image8.png
    460
    742
    media_image8.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Xiao and Hubner et al (DE 102016203391 A1), hereinafter referred to as Hubner.
Regarding Claim 12, Nakamura in view of Xiao discloses the electrical architecture according to Claim 1.  Nakamura in view of Xiao does not disclose the insulated electrical conductors are formed on a flexible printed circuit board.
Hubner discloses [Hubner, Abstract] the insulated electrical conductors are formed on a flexible printed circuit board Hubner, Fig 2 below, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed  the  electrical architecture of Nakamura in view of Xiao with the insulated electrical conductors formed on a printed circuit board in order to provide noise suppression directly on the housing which shorten electrical conduction paths and high component density can be achieved [Hubner, Para 0009].

    PNG
    media_image9.png
    338
    591
    media_image9.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832